Citation Nr: 1729378	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  16-37 917	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to March 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
      
      FINDING OF FACT

The Veteran's bilateral hearing loss is unrelated to active duty service.


      CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For specific enumerated diseases designated as "chronic," such as organic diseases of the nervous system, like sensorineural hearing loss and tinnitus, there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held that the presumptive chronic diseases include hearing loss and  tinnitus where there is evidence of acoustic trauma.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

The term "acoustic trauma" was not defined by CAVC in Fountain, nor is it defined under VA statutes or regulations.  Accordingly, it is appropriate to use a generally-accepted medical definition.  Acoustic trauma as defined by one source as "injury to the hearing mechanisms in the inner ear[...] due to very loud noise."  See http://umm.edu/health/medical/ency/articles/acoustic-trauma.

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

Service treatment records contain a January 1973 entrance examination report showing that the Veteran's ears and auditory acuity were within normal ranges.  Puretone thresholds were recorded as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
N/A
0
LEFT
25
5
0
N/A
0

At separation from service in September 1964, the Veteran's hearing was again tested and showed that the Veteran's ears and auditory acuity remained within normal ranges.  Puretone thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
N/A
5
LEFT
10
5
5
N/A
10

In June 2015, the Veteran submitted a claim for benefits, asserting that his hearing loss was due to his time in service.  He then submitted to VA private medical records that begin with a May 1997 private medical examination report.  This report notes that Veteran complained about "fluid behind his ears."  

In December 1998, the Veteran was seen again.  His physician wrote the following assessment:  

SUBJECTIVE: This is a 45-year old male who has a long [history] of bouts of his ears feeling plugged and ringing in the ears with nasal congestion, sneezing, and clear rhinorrhea. Tends to come and go with seasonal changes....OBJECTIVE: Appears well;...Ears and throat are clear...ASSESSMENT: 1.  Allergic rhinitis.  2.  Elevated BP.

A July 1999 medical report stated the following: 

SUBJECTIVE: This is a 45-year old male who has had over the past  10 years, bouts of hearing loss, tinnitus, vertigo with vomiting.  Over-time the vertigo has only been associated with nausea and-not vomiting, but he continues to have tinnitus and bouts of hearing loss; sometimes profound.  At one point, he was diagnosed with meniere's disease and then it was later changed to allergies and ETD.  He has [been] treated with antihistamines for the most part, but the bouts of hearing loss and blocked feeling in his ears has worsened frequently. OBJECTIVE: VS noted. In NAD. Ears and pharynx clear.  Neck without lymphadenopathy.  He is having difficulty hearing my voice today.  ASSESSMENT: persistent bouts, as described above, R/O Meniere's disease.

Also, in July 1999, the Veteran saw a specialist and reported a "10 year history of hearing loss, greatest in the right ear, tinnitus, and intermittent dizziness with aural pressure." The specialist noted that the Veteran was originally diagnosed with Meniere's disease, that his dizziness has been occurring daily, and that his hearing has been fluctuating.  The Veteran was examined and the physician wrote the following report:

On physical exam, the left ear canal was cleaned of wax and both tympanic membranes appeared clear.  The Weber was midline and the Rinne was positive bilaterally.  The nasal exam was unremarkable.  The mouth and oropharynx were clear, and there was no palpable cervical adenopathy.  The audiogram performed at Cigna last week showed an asymmetric sensorineural hearing loss, greatest in the right ear.  Speech reception thresholds were 20 decibels on the left side and 50 decibels on the right side. Speech discrimination scores were 88% on the left and 56% on the right.  Due to the asymmetry of the hearing loss, it is necessary to rule out retrocochlear pathology.  An MRI of the temporal bones will be scheduled. If this is negative, he may then be scheduled for an ENG.  Amplification for the right-ear may also be offered.  If his findings are consistent with Meniere's disease, he may benefit from treatment with Dyazide.

This examination report is the first objective evidence of hearing impairment since discharge from service in 1976.

A December 1999 medical report shows that the Veteran sought a follow-up.  His medical report noted the following: 

Patient also has been followed by ENT in terms of hearing problems...He was found to have asymmetric hearing loss and he had a MRI of the temporal areas which were negative, also had a ENG which showed a reduced vestibular response bilaterally.  Patient had been treated and also received amplification of the right ear.  Patient was seen by audiology in October and did get a hearing aid and was referred for a second opinion in terms of ENT...
An August 2003 medical report notes that  "[The Veteran]...has a history of a hearing loss in the right ear being worked up by ENT in the past.  States that he is just about deaf in that ear but has good hearing the left ear."

None of the available medical evidence submitted by the Veteran include any opinion (positive or negative) associating the Veteran's hearing loss with service.

In March 2016 VA afforded the Veteran an audiological examination in regard to his claim.  The following puretone thresholds were reported.




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
65
65
35
20
25

Speech discrimination testing revealed 0 percent in the right ear and 92 percent in the left ear.  The examiner opined that the Veteran's hearing loss were not etiologically related to active duty service.  The rationale was as follows: 

The Institute of medicine Report (Noise and Military Service, September, 2005) concluded that based on current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  The IOM also stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  Therefore, given there was no significant shift in hearing levels great than normal measurement variability during military service and no record of complaint or treatment of claimed conditions in SMRs, it is less likely as not that the hearing loss is related to military noise.

The VA examination summarized above included a thorough summary and review of the Veteran's medical history, including his service treatment records, sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's current disability, and provided a detailed explanation for the opinion rendered.  The Board therefore finds it to carry great weight.  

The Veteran served as a medic in the Army.  In his July 2016 formal appeal to the Board, the Veteran stated that he first noticed symptoms of hearing loss in the late seventies.  He claims that the symptoms progressed over the years and that he started treatment in the early eighties.  He further asserts that by virtue of his position in the army where he was exposed to noise from rifle and mortar ranges.  The Board finds that the Veteran's lay statements of exposure to high intensity noise is consistent with the circumstances of his service, notwithstanding the lack of official records of such incurrence.  However, the relevant question is not just whether he was exposed, but whether or not he suffered from acoustic trauma that caused or aggravated the Veteran's current conditions.  Medical evidence must show not only a currently diagnosed disability, but also a nexus, that is, a causal connection, between this current disability and acoustic trauma in service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The opinion from the VA examiner noted that there was no evidence showing either a complaint of treatment for hearing loss during military service.  In fact, the examiner  explains that the Veteran's bilateral hearing was within normal limits at entrance and discharge from service.  In view of this objective medical evidence showing normal hearing acuity at discharge, his testimony as to the reasons for not reporting or seeking treatment for alleged hearing loss is unpersuasive and not credible.  There is no question that the Veteran is competent to relate the onset of hearing loss and tinnitus symptoms as he remembers it through his senses.  Nonetheless, he is not competent to assert that he had hearing impairment as defined by VA regulations during service or at the time of discharge.  Determining hearing loss requires specialized expertise and testing.  Such specialized testing was not undertaken until July 1999 at the earliest, many decades after discharge from service; and there is not competent or credible lay or medical evidence of hearing impairment in the interim.  Besides the Veteran's own testimony, there is no additional positive evidence supporting the Veteran's claim.

In sum, the Board finds that while the Veteran sustained exposure to loud noise in service and now suffers from hearing loss, he did not have chronic hearing loss in service; hearing loss did not become manifest to a compensable degree within one year of service separation; and, current hearing loss are unrelated to service.  Accordingly, service connection on direct, secondary and presumptive bases is not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

      Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, the Board finds that VA has satisfied its duty to notify under the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  A Letter was sent to the Veteran that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

As to VA's duty to assist, all necessary development has been attempted or accomplished.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, and the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Multiple VA medical examinations were conducted.  The Board finds that these examinations and associated reports, are adequate.  Along with the other evidence of record, they provide sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examinations of the Veteran by an examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


